Dear Dr. Mallory:
In accordance with your request of May 15, 1979, we have reviewed the Missouri State Department of Elementary and Secondary Education's State Application for Title I, ESEA, Financial Assistance to Local and State Agencies to Meet Special Education Needs. This application for federal funds is being submitted under Title I of the Elementary and Secondary Education Act of 1965, P.L. 89-10, as amended.
In addition to the Elementary and Secondary Education Act of 1965, as amended, and the regulations propounded pursuant thereto, our review has taken into consideration Article III, Section 38(a), Missouri Constitution, and Section 161.092, RSMo Supp. 1975.
Based on the foregoing, we hereby certify that the Missouri State Department of Elementary and Secondary Education has authority under state law to perform the duties and functions of a state educational agency under Title I of the Elementary and Secondary Education Act of 1965, as amended, and the regulations propounded pursuant thereto, including those arising from the assurances set forth in the application.
In our review last year, we made reference to the questions raised by the Missouri Supreme Court's decision in Mallory v.Barrera, 544 S.W.2d 556 (Mo.Banc 1976), regarding the ability of Missouri's state educational agency to enforce the comparability requirements of Title I and its implementing regulations. As we stated last year, we do not believe this certification letter should address that issue since it involves the administrative interpretation of federal regulations, but raise it for consideration by the United States Office of Education.
In addition to this opinion letter which constitutes our official certification, we have executed the form of certification attached to the Annual Program Plan.
Very truly yours,
                                  JOHN ASHCROFT Attorney General
State Application for ESEA, Title I, Funds
I.  Attorney General or Chief Legal Officer
    The Department of Elementary and Secondary Education has the authority under State law to perform the duties and functions of a State educational agency under Title I of the Act and the regulations in 45 CFR Part 116, including those arising from the assurances in Section 435(b) of the General Education Provisions Act.
Signature              ___________________________
Typed Name             John Ashcroft
Official Title         Attorney General of Missouri
Date                   ___________________________
II.  Governor's Comments (To be signed by the Governor or his or her representative)
     The following are the comments from the Governor, or a statement that the Governor does not have any specific comments.
Signature              ___________________________
Typed Name             ___________________________
Official Title         ___________________________
Date                   ___________________________